---------------------------                                       --_._----. -------   --------------- --   ---




                                                                                                            FILED
                                  UNITED STATES DISTRICT COURT                                              FEB ~ 8 2011
                                  FOR THE DISTRICT OF COLUMBIA                                      Clerk, U.S. District & Bankruptcy
                                                                                                   Courts for the District of Columbia
                                                   )
     JAMES B. CRAWFORD,                            )
                                                   )
                    Petitioner,                    )
                                                   )
            v.                                     )         Civil Action No.                       11 Oalti
                                                   )
     D.B. DREW,                                    )
                                                   )
                    Respondent.                    )
     --------------------------~)
                                      MEMORANDUM OPINION

            This matter comes before the Court upon review of petitioner's application for leave to

     proceed in forma pauperis and pro se petition for a writ of habeas corpus. The application will

     be granted and the petition will be dismissed.

            The instant petition is substantially similar to that filed in a prior habeas action, Crawford

     y. Drew, No. 09-2447, 2009 WL 5173506 (D.D.C. Dec. 30,2009), and it, too, must be dismissed

     because a motion in the Superior Court of the District of Columbia under D.C. Code. § 23-110 is

     petitioner's means of challenging his conviction and sentence. See id. "The mere denial of relief

     by the local court[] does not render the local remedy inadequate or ineffective." Id., 2009 WL

     5173506, at *2 (citations omitted).

            An Order consistent with this Memorandum Opinion is issued separately on this same

    date.




                                                                                                                                 3